Exhibit 10.392







18985265.2                                         (1.2)
02-24-15


This Document Prepared by
and after Recording Return to:




Elizabeth Pfeiler Marriott
Seyfarth Shaw LLP
131 South Dearborn Street
Suite 2400
Chicago, Illinois 60603





















________________________________________________________________________






ABSOLUTE ASSIGNMENT OF RENTS AND LEASES


THIS ABSOLUTE ASSIGNMENT OF RENTS AND LEASES dated as of February 25, 2015 (this
“Assignment”), is executed by APH&R PROPERTY HOLDINGS, LLC, a Georgia limited
liability company (the “Assignor”), to and for the benefit of THE PRIVATEBANK
AND TRUST COMPANY, an Illinois banking corporation (the “Assignee”).
RECITALS


A.    Pursuant to the terms of a Loan Agreement of even date herewith (the “Loan
Agreement”), by and among the Assignor, Northridge HC&R Property Holdings, LLC,
a Georgia limited liability company, and Woodland Hills HC Property Holdings,
LLC, a Georgia limited liability company (the Assignor together with Northridge
HC&R Property Holdings, LLC, and Woodland Hills HC Property Holdings, LLC, the
“Borrowers”) and the Assignee, the Assignee has agreed to make a loan to the
Borrowers in the principal amount of $12,000,000 (the “Loan”). The Borrowers are
executing a Promissory Note of even date herewith (the “Note”) payable to the
order of the Assignee to evidence the Loan.
B.    A condition precedent to the Assignee’s making of the Loan by the Assignee
to the Borrowers is the execution and delivery by the Assignor of this
Assignment.
AGREEMENTS


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto mutually agree as follows:
1.    Definitions. All capitalized terms which are not defined herein shall have
the meanings ascribed thereto in the Loan Agreement.
2.    Absolute and Present Assignment. The Assignor hereby bargains, grants,
sells, transfers, conveys, sets over and assigns to the Assignee, it successors
and assigns, as an Absolute Assignment and not merely one for security, all of
the right, title and interest




--------------------------------------------------------------------------------



of the Assignor in and to (i) all of the rents, revenues, issues, profits,
proceeds, receipts, income, accounts and other receivables arising out of or
from the land legally described in Exhibit A attached hereto and made a part
hereof and all buildings and other improvements located thereon (said land and
improvements being hereinafter referred to collectively as the “Premises”),
including, without limitation, lease termination fees, purchase option fees and
other fees and expenses payable under any lease; (ii) all leases and subleases
(collectively, “Leases”), now or hereafter existing, of all or any part of the
Premises together with all guaranties of any of such Leases and all security
deposits delivered by tenants thereunder, whether in cash or letter of credit;
(iii) all rights and claims for damage against tenants arising out of defaults
under the Leases, including rights to termination fees and compensation with
respect to rejected Leases pursuant to Section 365(a) of the Federal Bankruptcy
Code or any replacement Section thereof; and (iv) all tenant improvements and
fixtures located on the Premises. This Assignment is an absolute perfected and
present transfer and assignment of the foregoing interests to the Assignee, and
not an assignment for security purposes only, which secures:
(a)    Payment by the Borrowers when due of (i) the indebtedness evidenced by
the Note and any and all renewals, extensions, replacements, amendments,
modifications and refinancings thereof; (ii) any and all other indebtedness and
obligations that may be due and owing to the Assignee by the Borrowers under or
with respect to the “Loan Documents” (as defined in the Loan Agreement); and
(iii) all costs and expenses paid or incurred by the Assignee in enforcing its
rights hereunder, including without limitation, court costs and reasonable
attorneys’ fees actually incurred; and
(b)    Observance and performance by the Borrowers of the covenants, conditions,
agreements, representations, warranties and other liabilities and obligations of
the Borrowers or any other obligor to or benefiting the Assignee which are
evidenced or secured by or otherwise provided in the Note, this Assignment or
any of the other Loan Documents, together with all amendments and modifications
thereof.
3.    Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee that:
(a)    This Assignment, as executed by the Assignor, constitutes the legal and
binding obligation of the Assignor enforceable in accordance with its terms and
provisions;
(b)    The Assignor is the lessor under all Leases;
(c)    There is no other existing assignment of the Assignor’s entire or any
part of its interest in or to any of the Leases, or any of the rents, issues,
income or profits assigned hereunder, nor has the Assignor entered into any
agreement to subordinate any of the Leases or the Assignor’s right to receive
any of the rents, issues, income or profits assigned hereunder;
(d)    The Assignor has not executed any instrument or performed any act which
may prevent the Assignee from operating under any of the terms and provisions
hereof or which would limit the Assignee in such operation; and




--------------------------------------------------------------------------------



(e)    There are no defaults by the landlord and, to the Assignor’s knowledge,
there are no material defaults by tenants under any Leases.
4.    Covenants of the Assignor. The Assignor covenants and agrees that so long
as this Assignment shall be in effect:
(a)    The Assignor shall not enter into any additional Leases, other than
Leases which are entered into in the ordinary course of the Assignor’s business
with individual patients under patient agreements;
(b)    The Assignor shall observe and perform all of the covenants, terms,
conditions and agreements contained in the Leases to be observed or performed by
the lessor thereunder, and the Assignor shall not do or suffer to be done
anything to impair the security thereof. The Assignor shall not (i) release the
liability of any tenant under any Lease, (ii) consent to any tenant’s
withholding of rent or making monetary advances and off setting the same against
future rentals, (iii) consent to any tenant’s claim of a total or partial
eviction, (iv) consent to a tenant termination or cancellation of any Lease,
except as specifically provided therein, or (v) enter into any oral leases with
respect to all or any portion of the Premises;
(c)    The Assignor shall not collect any of the rents, issues, income or
profits assigned hereunder more than 30 days in advance of the time when the
same shall become due, except for security or similar deposits;
(d)    The Assignor shall not make any other assignment of its entire or any
part of its interest in or to any or all Leases, or any or all rents, issues,
income or profits assigned hereunder, except as specifically permitted by the
Loan Documents;
(e)    The Assignor shall not modify the terms and provisions of any Lease, nor
shall the Assignor give any consent (including, but not limited to, any consent
to any assignment of, or subletting under, any Lease, except as expressly
permitted thereby) or approval required or permitted by such terms and
provisions, or cancel or terminate any Lease, without the Assignee’s prior
written consent;
(f)    The Assignor shall not accept a surrender of any Lease or convey or
transfer, or suffer or permit a conveyance or transfer, of the premises demised
under any Lease or of any interest in any Lease so as to effect, directly or
indirectly, proximately or remotely, a merger of the estates and rights of, or a
termination or diminution of the obligations of, any tenant thereunder; any
termination fees payable under a Lease for the early termination or surrender
thereof shall be paid jointly to the Assignor and the Assignee;
(g)    The Assignor shall not alter, modify or change the terms of any guaranty
of any Lease, or cancel or terminate any such guaranty or do or permit to be
done anything which would terminate any such guaranty as a matter of law;
(h)    The Assignor shall not waive or excuse the obligation to pay rent under
any Lease;
(i)    The Assignor shall, at its sole cost and expense, appear in and defend
any and all actions and proceedings arising under, relating to or in any manner




--------------------------------------------------------------------------------



connected with any Lease or the obligations, duties or liabilities of the lessor
or any tenant or guarantor thereunder, and shall pay all costs and expenses of
the Assignee, including court costs and reasonable attorneys’ fees actually
incurred, in any such action or proceeding in which the Assignee may appear;
(j)    The Assignor shall give prompt notice to the Assignee of any notice of
any default by the lessor under any Lease received from any tenant or guarantor
thereunder;
(k)    The Assignor shall enforce the observance and performance of each
covenant, term, condition and agreement contained in each Lease to be observed
and performed by the tenants and guarantors thereunder and shall immediately
notify the Assignee of any material breach by the tenant or guarantor under any
such Lease;
(l)    The Assignor shall not permit any of the Leases to become subordinate to
any lien or liens other than liens securing the indebtedness secured hereby or
liens for general real estate taxes not delinquent;
(m)    The Assignor shall not execute hereafter any Lease unless there shall be
included therein a provision providing that the tenant thereunder acknowledges
that such Lease has been assigned pursuant to this Assignment and agrees not to
look to the Assignee as mortgagee, mortgagee in possession or successor in title
to the Premises for accountability for any security deposit required by lessor
under such Lease unless such sums have actually been received in cash by the
Assignee as security for tenant’s performance under such Lease; and
(n)    If any tenant under any Lease is or becomes the subject of any proceeding
under the Federal Bankruptcy Code, as amended from time to time, or any other
federal, state or local statute which provides for the possible termination or
rejection of the Leases assigned hereby, the Assignor covenants and agrees that
if any such Lease is so terminated or rejected, no settlement for damages shall
be made without the prior written consent of the Assignee, and any check in
payment of damages for termination or rejection of any such Lease will be made
payable both to the Assignor and the Assignee. The Assignor hereby assigns any
such payment to the Assignee and further covenants and agrees that upon the
request of the Assignee, it will duly endorse to the order of the Assignee any
such check, the proceeds of which shall be applied in accordance with the
provisions of Section 8 below.
5.    Rights Prior to Default. Unless or until an “Event of Default” (as defined
in Section 6 hereof) shall occur and be continuing, the Assignor shall have the
right and license to collect, at the time (but in no event more than 30 days in
advance) provided for the payment thereof, all rents, issues, income and profits
assigned hereunder, and to retain, use and enjoy the same. Upon the occurrence
of an Event of Default, the Assignor’s right and license to collect such rents,
issues, income and profits shall immediately terminate without further notice
thereof to the Assignor. The Assignee shall have the right to notify the tenants
under the Leases of the existence of this Assignment at any time.
6.    Events of Default. Each of the following shall constitute an “Event of
Default” under this Assignment:




--------------------------------------------------------------------------------



(a)    The Assignor fails to pay any amount payable under this Assignment when
any such payment is due in accordance with the terms hereof.
(b)    The Assignor fails to perform or observe, or to cause to be performed or
observed, any other obligation, covenant, term, agreement or provision required
to be performed or observed by the Assignor under this Assignment; provided,
however, that:
(i)    If such failure can be cured solely by the payment of money, such failure
shall not constitute an Event of Default unless it shall continue for a period
of five days after written notice to the Assignor;
(ii)    If such failure cannot be cured solely by the payment of money and does
not pose an emergency or dangerous condition or a material threat to the
security for the Loan, such failure shall not constitute an Event of Default
unless it shall continue for a period of 30 days after written notice to the
Assignor; and
(iii)    If a failure described in (ii) above is of such a nature that it cannot
reasonably be cured within such 30-day period, and if such failure is
susceptible of cure, it shall not constitute an Event of Default if corrective
action is instituted by the Assignor within such 30-day period and is diligently
pursued and such failure is cured within 90 days after the occurrence of such
failure.
(c)    The occurrence of an Event of Default under the Loan Agreement or any of
the other Loan Documents.
7.    Rights and Remedies Upon Default. At any time upon or following the
occurrence and during the continuance of any Event of Default, the Assignee, at
its option, may exercise any one or more of the following rights and remedies
without any obligation to do so, without in any way waiving such Event of
Default, without further notice or demand on the Assignor, without regard to the
adequacy of the security for the obligations secured hereby, without releasing
the Assignor or any guarantor of the Note from any obligation, and with or
without bringing any action or proceeding to foreclose the Mortgage or any other
lien or security interest granted by the Loan Documents:
(a)    The Assignee may declare the unpaid balance of the principal sum of the
Note, together with all accrued and unpaid interest thereon, immediately due and
payable, and in the event of the occurrence of certain Events of Default under
the Loan Agreement, the Note shall automatically become due and payable
immediately as provided in the Loan Agreement.
(b)    The Assignee may enter upon and take possession of the Premises, either
in person or by agent or by a receiver appointed by a court, and have, hold,
manage, lease and operate the same on such terms and for such period of time as
the Assignee may deem necessary or proper, with full power to make from time to
time all alterations, renovations, repairs or replacements thereto or thereof as
may seem proper to the Assignee, to make, enforce, modify and accept the
surrender of Leases,




--------------------------------------------------------------------------------



to obtain and evict tenants, to fix or modify rents, and to do any other act
which the Assignee deems necessary or proper.
(c)    The Assignee may either with or without taking possession of the
Premises, demand, sue for, settle, compromise, collect, and give acquittances
for all rents, issues, income and profits of and from the Premises and pursue
all remedies for enforcement of the Leases and all the lessor’s rights therein
and thereunder. This Assignment shall constitute an authorization and direction
to the tenants under the Leases to pay all rents and other amounts payable under
the Leases to the Assignee, without proof of default hereunder, upon receipt
from the Assignee of written notice to thereafter pay all such rents and other
amounts to the Assignee and to comply with any notice or demand by the Assignee
for observance or performance of any of the covenants, terms, conditions and
agreements contained in the Leases to be observed or performed by the tenants
thereunder, and the Assignor shall facilitate in all reasonable ways the
Assignee’s collection of such rents, issues, income and profits, and upon
request will execute written notices to the tenants under the Leases to
thereafter pay all such rents and other amounts to the Assignee.
(d)    The Assignee may make any payment or do any act required herein of the
Assignor in such manner and to such extent as the Assignee may deem necessary,
and any amount so paid by the Assignee shall become immediately due and payable
by the Assignor with interest thereon until paid at the Default Rate and shall
be secured by this Assignment.
8.    Application of Funds. Except as otherwise provided in the Mortgage or by
applicable law, all sums collected and received by the Assignee out of the
rents, issues, income and profits of the Premises following the occurrence of
any one or more Events of Default shall be applied in such order as the Assignee
shall elect in its sole and absolute discretion.
9.    Limitation of the Assignee’s Liability. The Assignee shall not be liable
for any loss sustained by the Assignor resulting from the Assignee’s failure to
let the Premises or from any other act or omission of the Assignee in managing,
operating or maintaining the Premises following the occurrence of an Event of
Default. The Assignee shall not be obligated to observe, perform or discharge,
nor does the Assignee hereby undertake to observe, perform or discharge any
covenant, term, condition or agreement contained in any Lease to be observed or
performed by the lessor thereunder, or any obligation, duty or liability of the
Assignor under or by reason of this Assignment. The Assignor shall and does
hereby agree to indemnify, defend (using counsel satisfactory to the Assignee)
and hold the Assignee harmless from and against any and all liability, loss or
damage which the Assignee may incur under any Lease or under or by reason of
this Assignment and of and from any and all claims and demands whatsoever which
may be asserted against the Assignee by reason of any alleged obligation or
undertaking on the Assignee’s part to observe or perform any of the covenants,
terms, conditions and agreements contained in any Lease; provided, however, in
no event shall the Assignor be liable for any liability, loss or damage which
the Assignee incurs as a result of the Assignee’s gross negligence or willful
misconduct. Should the Assignee incur any such liability, loss or damage under
any Lease or under or by reason of this Assignment, or in the defense of any
such claim or demand, the amount thereof, including costs, expenses and
reasonable attorneys’ fees actually incurred, shall become immediately due and
payable by the Assignor with interest thereon at the Default Rate and




--------------------------------------------------------------------------------



shall be secured by this Assignment. This Assignment shall not operate to place
responsibility upon the Assignee for the care, control, management or repair of
the Premises or for the carrying out of any of the covenants, terms, conditions
and agreements contained in any Lease, nor shall it operate to make the Assignee
responsible or liable for any waste committed upon the Premises by any tenant,
occupant or other party, or for any dangerous or defective condition of the
Premises, or for any negligence in the management, upkeep, repair or control of
the Premises resulting in loss or injury or death to any tenant, occupant,
licensee, employee or stranger. Nothing set forth herein or in the Mortgage, and
no exercise by the Assignee of any of the rights set forth herein or in the
Mortgage shall constitute or be construed as constituting the Assignee a
“mortgagee in possession” of the Premises, in the absence of the taking of
actual possession of the Premises by the Assignee pursuant to the provisions
hereof or of the Mortgage.
10.    No Waiver. Nothing contained in this Assignment and no act done or
omitted to be done by the Assignee pursuant to the rights and powers granted to
it hereunder shall be deemed to be a waiver by the Assignee of its rights and
remedies under any of the Loan Documents. This Assignment is made and accepted
without prejudice to any of the rights and remedies of the Assignee under the
terms and provisions of such instruments, and the Assignee may exercise any of
its rights and remedies under the terms and provisions of such instruments
either prior to, simultaneously with, or subsequent to any action taken by the
Assignee hereunder. The Assignee may take or release any other security for the
performance of the obligations secured hereby, may release any party primarily
or secondarily liable therefor, and may apply any other security held by it for
the satisfaction of the obligations secured hereby without prejudice to any of
the Assignee’s rights and powers hereunder.
11.    Further Assurances. The Assignor shall execute or cause to be executed
such additional instruments (including, but not limited to, general or specific
assignments of such Leases as the Assignee may designate) and shall do or cause
to be done such further acts, as the Assignee may request, in order to permit
the Assignee to perfect, protect, preserve and maintain the assignment made to
the Assignee by this Assignment.
12.    Security Deposits. The Assignor acknowledges that the Assignee has not
received for its own account any security deposited by any tenant pursuant to
the terms of the Leases and that the Assignee assumes no responsibility or
liability for any security so deposited.
13.    Compliance with Law of State.
(a)    If any provision in this Assignment shall be inconsistent with any
provision of the applicable laws of the State in which the Premises are located,
such laws shall take precedence over the provisions of this Assignment, but
shall not invalidate or render unenforceable any other provision of this
Assignment that can be construed in a manner consistent with such laws.
(b)    If any provision of this Assignment shall grant to the Assignee any
powers, rights or remedies prior to, upon or following the occurrence of an
Event of Default which are more limited than the powers, rights or remedies that
would otherwise be vested in the Assignee under applicable laws of the State in
which the Premises are located in the absence of said provision, the Assignee
shall be vested with the powers, rights and remedies granted by such laws to the
full extent permitted by law.




--------------------------------------------------------------------------------



14.    Severability. If any provision of this Assignment is deemed to be invalid
by reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Assignee and the Assignor
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this
Assignment and the validity and enforceability of the remaining provisions, or
portions or applications thereof, shall not be affected thereby and shall remain
in full force and effect.
15.    Incorporation of Section 12.2 of Loan Agreement. The provisions of
Section 12.2 of the Loan Agreement are hereby incorporated into and made a part
of this Assignment.
16.    Successors and Assigns. This Assignment is binding upon the Assignor and
its legal representatives, successors and assigns, and the rights, powers and
remedies of the Assignee under this Assignment shall inure to the benefit of the
Assignee and its successors and assigns.
17.    Prior Agreements; No Reliance; Modifications. This Assignment shall
represent the entire, integrated agreement between the parties hereto relating
to the subject matter of this Assignment, and shall supersede all prior
negotiations, representations or agreements pertaining thereto, either oral or
written. The Assignor acknowledges it is executing this Assignment without
relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein. This Assignment and any
provision hereof shall not be modified, amended, waived or discharged in any
manner other than by a written amendment executed by all parties to this
Assignment.
18.    Duration. This Assignment shall become null and void at such time as the
Assignor shall have paid the principal sum of the Note, together with all
interest thereon, and shall have fully paid and performed all of the other
obligations secured hereby and by the other Loan Documents. The recording of a
satisfaction of the Mortgage by the Assignee shall terminate this Assignment.
19.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Arkansas.
20.    Notices. All notices, demands, requests and other correspondence which
are required or permitted to be given hereunder shall be deemed sufficiently
given when delivered or mailed in the manner and to the addresses of the
Assignor and the Assignee, as the case may be, as specified in the Mortgage.
21.    Captions. The captions and headings of various Sections of this
Assignment and exhibits pertaining hereto are for convenience only and are not
to be considered as defining or limiting in any way the scope or intent of the
provisions hereof.
22.    Gender and Number. Any word herein which is expressed in the masculine or
neuter gender shall be deemed to include the masculine, feminine and neuter
genders. Any word herein which is expressed in the singular or plural number
shall be deemed, whenever appropriate in the context, to include the singular
and the plural.




--------------------------------------------------------------------------------



23.    Counterparts; Electronic Signatures. This Assignment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same document.
Receipt of an executed signature page to this Assignment by facsimile or other
electronic transmission shall constitute effective delivery thereof. An
electronic record of this executed Assignment maintained by the Assignee shall
be deemed to be an original.
24.    Construction. Each party to this Assignment and legal counsel to each
party have participated in the drafting of this Assignment, and accordingly the
general rule of construction to the effect that any ambiguities in a contract
are to be resolved against the party drafting the contract shall not be employed
in the construction and interpretation of this Assignment.
25.    Litigations Provisions.
(a)    Consent to Jurisdiction. THE ASSIGNOR CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
THE PREMISES ARE LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.
(b)    Consent to Venue. THE ASSIGNOR AGREES THAT ANY LEGAL PROCEEDING RELATING
TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
AGAINST THE ASSIGNOR IN ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS,
OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED. THE ASSIGNOR WAIVES ANY OBJECTION TO VENUE IN
ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE
FROM ANY SUCH COURT.
(c)    No Proceedings in Other Jurisdictions. THE ASSIGNOR AGREES THAT IT WILL
NOT COMMENCE ANY LEGAL PROCEEDING AGAINST THE ASSIGNEE RELATING IN ANY MANNER TO
THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER
THAN A STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL
PROCEEDING IS COMMENCED BY THE ASSIGNEE AGAINST THE ASSIGNOR IN A COURT IN
ANOTHER LOCATION, BY WAY OF A COUNTERCLAIM IN SUCH LEGAL PROCEEDING.
(d)    Waiver of Jury Trial. THE ASSIGNOR HEREBY WAIVES TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS ASSIGNMENT, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]




--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Assignor has executed and delivered this Assignment as
of the day and year first above written.


APH&R PROPERTY HOLDINGS, LLC






By /s/ William McBride III            
William McBride III, Manager






ACKNOWLEDGMENT


STATE OF GEORGIA    )
) ss:        
COUNTY OF FULTON    )


On this day, before me, the undersigned, a Notary Public, duly commissioned,
qualified and acting, within and for said County and State, appeared in person
the within named William McBride III, to me personally well known, who stated
that he is the Manager of APH&R Property Holdings, LLC, a Georgia limited
liability company and was duly authorized in that capacity to execute the
foregoing instrument for and in the name and behalf of said company, and further
stated and acknowledged that he had so signed, executed and delivered the
foregoing instrument for the consideration, uses and purposes therein mentioned
and set forth.


[capturea07.jpg]




- AdCare Arkansas Owner Loan Assignment of Rents (Cumberland) -
- Signature/Acknowledgment Page -




--------------------------------------------------------------------------------











EXHIBIT A


LEGAL DESCRIPTION OF REAL ESTATE


Real property in the City of Little Rock, County of Pulaski, State of Arkansas,
described as follows:


All of Block 19, Original City of Little Rock, Pulaski County, Arkansas, Less
and Except the West 50 feet of Lots 1, 2 and 3 of said Block 19, Original City
of Little Rock, Pulaski County, Arkansas.


Tax Parcel ID: 34L0200113600






